Horizons ETFs Management (USA) LLC One Bryant Park, 39th Floor May 21, 2013 Exchange Traded Concepts Trust II 2545 S. Kelly Ave. Suite C Edmond, OK 73013 Re: Seed Capital Subscription Agreement Ladies and Gentlemen: Horizons ETFs Management (USA) LLC serves as the investment sub-advisor to the Exchange Traded Concepts Trust II (the “Trust”). We propose to acquire shares of beneficial interest (the “Shares”) of the Trust for an aggregate price of $100,000, as follows: Number of Price per Aggregate Fund Shares Share Price Horizons S&P 500 Covered Call ETF $ $ We will purchase the Shares in a private offering prior to the effective date of the Form N-1A registration statement filed by the Trust under the Securities Act of 1933 and the Investment Company Act of 1940. We will purchase the Shares for investment purposes and not with the intent of redeeming or reselling. We will purchase the Shares pursuant to Section14 of the Investment Company Act of 1940 in order to provide the seed capital for the Trust prior to the commencement of the public offering of its Shares. We consent to the filing of this letter as an exhibit to the Form N-1A registration statement of the Trust. Exchange Traded Concepts Trust II May 21, 2013 If you agree to these terms, please acknowledge your agreement and acceptance below. Sincerely, Signature: /s/ J. Garrett Stevens Name: J. Garrett Stevens Title: President Agreed and accepted as of May 21, 2013: Exchange Traded Concepts Trust II Signature: /s/ Robert E. Shea By: Robert E. Shea Title: EVP and Chief Financial Officer Horizons ETFs Management (USA) LLC
